Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings submitted on 06/22/22 do not contain any figures. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract submitted on 06/22/22 includes multiple sections/paragraphs as well as reference to a figure.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-1506843-A1, hereinafter EP’843, in view of in view of Sasaki (US 20060163824).
Regarding claim 1, EP’843 discloses a tool-holding apparatus (See Figure 1) comprising: a rotational-output shaft 19 having an insertion hole 2 configured to receive a mounting portion of a tool accessory 3 (See Figure 1); at least one engaging member 18 supported in the rotational-output shaft 19 so as to be movable in an axial direction and a radial direction of the rotational-output shaft (See Figures 1 and 2), the at least one engaging member 18 being configured to engage with the tool accessory 3 when the tool accessory 3 is fully inserted into the insertion hole 2 (See Figure 1); a compression coil spring 8 biasing the at least one engaging member 18 in a direction that causes the at least one engaging member 18 to engage with the tool accessory (See Figure 3); a bit sleeve 13 configured to be movable in the axial direction along an outer-circumferential surface of the rotational-output shaft 19 between a blocking position, at which movement of the at least one engaging member outward in the radial direction is blocked (See Figure 3), and a permitting position, at which movement of the at least one engaging member 18 outward in the radial direction is permitted (See Figure 2); a second biasing member 15 biasing the bit sleeve 13 toward the blocking position (See Figure 1); and a positioning part (Note: the tapered edge of the shaft 19 contacting the proximal end of the sleeve 13) fixed on the outer-circumferential surface of the rotational-output shaft 19 and configured to stop axial movement of the bit sleeve 13 at the blocking position (See Figure 1); wherein the bit sleeve 13 has a projection (Note: the portion of the sleeve 13 projecting inward including surfaces 16 and 12), which is disposed on a forward side of the compression coil spring 8, extends inward in the radial direction (See Figure 1); one end of the compression coil spring 8 in the axial direction presses against a surface that extends radially outward from the outer-circumferential surface of the rotational-output shaft 19 (See Figure 1), and the other end of the compression coil spring 8 in the axial direction biases the at least one engaging member 18 forward in the axial direction and away from the surface that extends radially outward from the outer-circumferential surface of the rotational-output shaft 19  (See Figures 1 and 2) (Note: the compression spring 8 is mounted between a radially projecting surface of the output shaft 19 and an element 10 which engages with the ball 18).
EP’843 does not disclose wherein the projection extends inward in the radial direction to a contacting-inner-circumferential surface that extends in parallel to a rotational axis of the rotational-output shaft, the contacting, inner circumferential surface slidably contacting the rotational-output shaft at least at the permitting position and contacting the at least one engaging member at least at the blocking position.  Sasaki discloses a tool holding apparatus having a sleeve 239 with a projection (Note: the projection including surface 239c) that extends inward in the radial direction to a contacting-inner-circumferential surface 239a (See Figure 14) that extends in parallel to a rotational axis of a rotational -output shaft 215, wherein the contacting-inner circumferential surface 239a slidably contacts the rotational-output shaft 215 at least at a permitting position and contacting an engaging member 237 in a blocking position (See Figure 14) (Note: an edge of surface 239a overlaps the slot 235a such that it contacts the engaging member).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’843, in view of Sasaki, such that the projection is configured to slidably contact the rotational shaft in order to provide a more ridged connection between the sleeve and the rotational shaft.
EP’843 further discloses wherein a tilted surface 16,12,17 is provided on an inner circumferential surface of the bit sleeve 13 (See Figure 1).  EP’843 does not disclose wherein the tilted surface is arranged such that movement of the at least one engaging member outward in the radial direction against the tilted surface causes the bit sleeve to move axially forward relative to the rotational output shaft against the biasing force of the second biasing member.  Sasaki discloses a tool holding apparatus (See Figure 14) having a sleeve 239 with a tilted surface 239c such that movement of an engaging member 237 outward in the radial direction against the tilted surface 239c causes the sleeve 239 to move axially forward relative to an output shaft 215 against the biasing force of a biasing member 241 (See Figures 9 and 10).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the tilted surface of EP’843, in view of Sasaki, as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.  Further, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the tilted surface to be between 45 and 90 degrees with respect to a line parallel to a rotational axis of the rotational output shaft since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the angle of the tilted surface(s) to ensure the proper movement of the engaging member in order to lock a tool into the tool holding apparatus. 
Regarding claim 6, EP’843 discloses wherein the bit sleeve 13 has: a first recess provided on an inner-circumferential surface of the bit sleeve 13 and configured to permit movement of the at least one engaging member 8 outward in the radial direction (See Figures 1 and 2); and a second recess that is contiguous with the first recess and surrounds the first biasing member 8 (See Figures 1 and 2) (Note: the recess in which the first biasing member 8 is mounted is circular).
Regarding claim 9, EP’843 discloses the tool holding apparatus of claim 1 as set forth above. EP’843 does not disclose an electric work machine comprising: a motor; and the rotational-output shaft operably driven by the motor; wherein the tool-holding apparatus is provided at a tip portion of the rotational-output shaft. Sasaki discloses an electric work machine comprising a motor 121, a rotational-output shaft 115 operably driven by the motor 121; wherein a tool-holding apparatus is provided at a tip portion of the rotational output shaft 115 [0033] (See Figure 1). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the tool holding apparatus of EP’843 with the electric work machine of Sasaki, in order to provide a means of driving the tool holding apparatus.
Regarding claim 21, EP’843, as modified, discloses the tool holding apparatus of claim 1 as set forth above.  EP’843 further discloses wherein the at least one engaging member 18 is axially movable in a slotted hole defined in the rotational-output shaft (See Figures 1 and 2).  Ep’843 does not disclose wherein an axially-rearward wall of the slotted hole extends perpendicular to the rotational axis.  Sasaki discloses a tool holding apparatus including a slotted hole (Note: the hole in which ball 137 is mounted) in which an axially movable engaging member 137 is disposed.  An axially-rearward wall of the slotted hole extends perpendicular to the rotational axis of the tool holding apparatus (See Figure 7) (Note: the front and rear sidewalls of the hole in which ball 137 is mounted appear to be perpendicular to the rotational axis of the tool holding apparatus).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’843, in view of Sasaki, such that an axially rearward wall of the slotted hole extends perpendicular to the rotational axis as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-1506843-A1, hereinafter EP’843, in view of Sasaki (US 20060163824) further in view of Chang (US 20050235785).
Regarding claim 3, EP’843, as modified, discloses the tool holding apparatus of claim 1 as set forth above.  EP’843 does not disclose a step provided on an end portion of an inner-circumferential portion of the bit sleeve in the axial direction; and the step is arranged on the bit sleeve such that when the step makes contact with the positioning part, the bit sleeve is positioned at the blocking position.  Chang discloses a tool holding apparatus (See Figure 7) including a bit sleeve 221 having a step provided on an end portion of an inner circumferential portion in the axial direction (Note: the portion of the sleeve that contacts positioning part 222) wherein the step is arranged on the bit sleeve 221 such that when the step makes contact with a positioning part 222, the bit sleeve is positioned in a blocking position (Note: a ball 24 is in a locking position) (See Figure 8).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify EP’843, in view of Chang, to provide the bit sleeve with a step as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.

Allowable Subject Matter
Claims 10-20 are allowed.
Claims 7, 8, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/22/22 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
Substantial modifications to Hirt would be necessary to achieve this feature, because the forward portion of the tool shaft 19, which is surrounded by the rotationally symmetric locking sleeve 13, is intentionally not rotationally symmetric, as can be seen by the fact that the thickness of the tool shaft 19 on the lower side of the drawings is about on-half the thickness of the tool shaft on the upper side.
Examiner respectfully disagrees.  Counsel’s statements regarding whether or not the inner-circumferential surface can be made to contact the rotational-output shaft are not factually supported and appear to be speculative in nature.  Note that the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See also MPEP section 716.01(c), for example.  
Consequently…it would not have been obvious to replace the multiple inclined surfaces of Hirt with a single continuous inclined surface of Sasaki, because such a modification would have changed the principle of operation of Hirt by omitting the essential at least one rest position (preferably to rest positions).
Examiner respectfully disagrees.  The modification of Hirt, in view of Sasaki, would not require a substantial reconstruction and redesign.  Additionally, the modification would not change the basic principle under which the tool holding apparatus was designed to operate.  Hirt and Sasaki are both directed to told holding apparatuses including a sleeve with a projection for contacting a radially movable locking ball.  The modification of Hirt to include the projection of Sasaki would not modify the form or function of the tool holding apparatus of Hirt.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722